424 F.2d 548
UNITED STATES of America, Appellee,v.131.6 ACRES OF LAND, MORE OR LESS, With All Buildings andImprovements Thereon, Appellant.
No. 13969.
United States Court of Appeals, Fourth Circuit.
April 30, 1970.

Herbert L. Hyde, Asheville, N.C.  (Van Winkle, Buck, Wall, Starnes & Hyde, Asheville, N.C., on the brief), for appellant.
William L. Osteen, U.S. Atty. for Middle District of North Carolina, and Richard M. Dailey, Jr., Asst. U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM:


1
In this appeal from an order declaring land forfeited to the United States under 26 U.S.C. 5615(3)(C) and (D), we find oral argument unnecessary and summarily affirm on the opinion of the district court.


2
Affirmed.